Citation Nr: 9930082	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  94-23 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for a respiratory 
disorder. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1963. 

The appeal arises from the October 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, denying service connection, in 
pertinent part, for bilateral hearing loss and a respiratory 
disorder.

Following proper appeal, the Board in January 1997, in 
pertinent part, remanded the claims for additional 
development.  The case is now properly returned to the Board.  

In August 1998 the veteran was furnished a Statement of the 
Case concerning the issue of an increased rating for 
residuals of laceration of the palm of the left hand.  There 
is no indication in the record that the August 1998 Statement 
of the Case was appealed.  


FINDINGS OF FACT

1.  It is at least as likely as not that the veteran's 
bilateral defective hearing is related to acoustic trauma in 
service. 

2.  The veteran has not submitted competent (medical) 
evidence linking a current respiratory disorder to service, 
and, as such, the claim for service connection for a 
respiratory disorder is not plausible.

CONCLUSIONS OF LAW

1.  Bilateral defective hearing was incurred in peacetime 
service.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.385 (1999). 

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a respiratory disorder.  38 
U.S.C.A. § 5107(a) (West 1991). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  A claim is 
well grounded when it is plausible.  In Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990), the United States Court of 
Veterans Appeals (Court) held that a plausible claim is one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive, but only plausible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); See 38 U.S.C.A. § 5107(a) (West 
1991); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

1.  Bilateral hearing loss 

The veteran's service medical records contain no records of 
examination or treatment for hearing loss or other disorder 
of the ears.  The veteran's service separation examination in 
June 1963 indicates that the veteran's hearing was 15/15 in 
each ear, and that his ears were then normal.

The veteran's service separation Form DD214 indicates that 
his military occupational specialty was Light Weapons (WPNS) 
Infantry.  The veteran had awards or citations as an expert 
with rifle and mortar, and as a sharpshooter with a pistol.  

The claims file contains a July 1992 private hearing 
conservation examination by Hear America, Inc.  At that 
examination, the veteran reported hearing loss since military 
service, with ringing in the left ear, and difficulty hearing 
in groups, difficulty hearing the television, and difficulty 
hearing in church.  He reported that he was currently 
employed as a truck driver.  Pure tone thresholds, in 
decibels, were noted to be 60, 40, 50, 55, and 65 in the 
right ear, and 60, 50, 45, 45, and 65 in the left ear, at 
500, 1000, 2000, 3000, and 4000 Hertz, respectively.

In a May 1994 letter, T. E. Brinegar, a doctor of osteopathy, 
reported that the veteran had significant hearing loss that 
was probably due to noise exposure.  

At a December 1996 Board hearing in Washington, D.C., the 
veteran testified that he first had difficulty with his 
hearing when stationed at Fort Jackson, South Carolina.  
However, he testified that he did not go on sick call for the 
condition at that time.  He testified that thereafter in 
service he was in combat support with the 25th Infantry, 14th 
Battalion, at Schofield Barracks in Hawaii.  He testified 
that he then went on sick call for his hearing at the same 
hospital where he was treated for his hand.  However, he 
added that he had been informed that records of that 
treatment for his hearing were unavailable.  He testified 
that treatment for his ears at that time consisted of putting 
cotton and drops in his ears.  He explained that at that time 
he had been complaining of ringing in the ears.  He added 
that at that time he could not hear very well, and his 
hearing difficulties progressed thereafter.  He testified 
that in service he and fellow soldiers were not issued ear 
plugs, so that sometimes they put cigarette filters in their 
ears.  He testified that he did not complain about hearing 
loss in service, though he did complain about ringing in his 
ears in service.   He added that he could not hear well at 
the time because of the ringing.  The veteran testified that 
Dr. Porter and a friend of his were the only two people other 
than his wife who could verify his hearing difficulties in 
service, but they were both dead.  He added that Dr. Porter 
had been dead for 18 years and his records were not 
available.  The veteran's representative added that the 
veteran had married his wife shortly after service.  

At a June 1997 VA examination for diseases of the ear, the 
veteran reported a history of hearing loss dating from 
exposure to the noise of 105 cannons while in service in 
1961, with ringing in the ears immediately thereafter.  The 
veteran reportedly told his sergeant about the ringing, but 
his sergeant told him it would go away and he did not pursue 
the problem further for either examination or treatment at 
that time.  The veteran reported further difficulties with 
additional noise exposure in service, including from guns and 
mortars.  The veteran reported having his first audiometric 
testing approximately one year after service in Bluefield, 
West Virginia, with sensorineural hearing loss reportedly 
identified at that time.  The veteran reported noticing 
increasing hearing loss over the prior three years.  Upon 
examination, external and middle ears were within normal 
limits.  The examiner found average hearing in the lower 
frequencies, and moderate neural hearing loss in the upper 
frequencies, more so on the right.  The examiner also noted 
tinnitus by history.  

At a June 1997 VA audiometric examination, the veteran 
reported that he began having hearing difficulties 
immediately after firing a Howitzer while stationed at Fort 
Jackson in service in 1961.  He reported not having sought 
medical attention at that time, but rather reported having 
difficulty hearing at a sick call in service in 1962.  He 
also reported exposure to inservice noise firing weapons.  
However, he reported not receiving treatment for his ears in 
service and having hearing testing as part of his service 
separation examination.  He stated that Dr. Porter, a private 
physician in Pocohontas, Virginia, tested his hearing in 
1965, with hearing loss found at that time.  The veteran 
reported having no history of ear pain, ear drainage, ear 
infections, or ear surgery.  The veteran's history was also 
notably negative for high blood pressure, diabetes, true 
vertigo, and any known family history of hearing loss.  Post 
service, the veteran was noted to have worked as a truck 
driver for three or four months per year for approximately 12 
years.  The veteran also reported noise exposure from 
hunting, but reported that he had not hunted for 
approximately the prior 10 years.  He was noted to be a right 
handed shooter.  He also reported working as a mechanic for 
approximately eight to nine years.  Pure tone thresholds, in 
decibels, were noted to be 35, 10, 20, 65, and 65 in the 
right ear, and 30, 5, 15, 40, and 45 in the left ear, at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively.  Maryland CNC 
speech recognition scores were 96 percent in the right ear 
and 100 percent in the left ear.  The examiner assessed 
normal hearing up to 2000 Hertz sloping to moderately severe 
hearing loss at 3000 and 4000 Hertz in the right ear, and 
normal hearing through 2000 Hertz sloping mild hearing loss 
at 3000 Hertz and moderate hearing loss at 4000 Hertz in the 
left ear.  The examiner noted that a private audiology 
examination in July 1992 indicated the presence of a middle 
ear pathology with resulting conductive hearing loss, neither 
of which was still present.  The examiner assessed that the 
1992 findings were probably elevated due to a temporary 
medical condition, such as a middle ear infection, which was 
no longer present.  

At an August 1997 VA hearing examination, the veteran's 
history was again noted and his ears were examined.  Results 
of the June 1997 audiometric testing were also noted.  The 
examiner assessed noise-induced sensorineural hearing loss, 
with mild asymmetry, worse in the right ear.  The examiner 
assessed tinnitus by history. 

At a March 1998 VA examination report, based on a review of 
the veteran's history and recent VA ears examinations and 
audiometric findings, the examiner endeavored to provide an 
opinion as to etiology of the veteran's hearing loss as 
related to the veteran's period of service.  However, the 
examiner noted that the veteran had a history of noise 
exposure post service, and concluded that the whole of the 
veteran's hearing loss could not be attributed to noise 
exposure in service.  Without better evidence as related to 
hearing loss in service or shortly thereafter, the examiner 
would not hazard a more definite conclusion.

As a preliminary matter, the Board notes that the veteran 
meets the VA regulatory criteria for current hearing loss.  
The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or 
where the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
dB or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1999).  Findings at the June 1997 VA audiometric 
examination meet these criteria for each ear.  

At the time of the earlier Board remand, the claim for 
service connection was considered to be potentially well 
grounded.  Although the veteran was then not shown to have a 
hearing loss pursuant to the provisions of 38 C.F.R. § 3.385, 
bilateral defective hearing had been diagnosed.  The veteran 
is competent to state that he experienced acoustic trauma in 
service and had difficulty hearing in service - and he 
reported both to be the case.  This was also consistent with 
his military occupational specialty as a light weapons 
infantryman.  Lastly, Dr. Brinegar linked his current 
defective hearing to noise exposure.  

Following the remand it was established that the veteran met 
the regulatory criteria for recognizable defective hearing.  
The Board's interpretation of the March 1998 VA medical 
opinion (which is poorly articulated) is that some of the 
veteran's current bilateral defective hearing is related or 
may be related to acoustic trauma in service.  As such, a 
proper basis is afforded for granting service connection for 
bilateral defective hearing.  See 38 C.F.R. § 3.303 (d) 
(1999).  

2.  A respiratory disorder 

The veteran's service medical records contain no records of 
examination or treatment for respiratory disorders.  The 
veteran's service separation examination in June 1963 
indicates that the veteran's lungs and chest were normal.

At a December 1996 Board hearing in Washington, D.C., the 
veteran testified that he not only had a spot on the lung but 
also had chronic bronchitis.  He added that he had the 
chronic bronchitis beginning right after separation from 
service.  However, he testified that he had no records of 
medical treatment for chronic bronchitis.  He added that he 
went to Beckley VA Medical Center (VAMC) approximately five 
years ago because he couldn't breathe and did not have 
medical insurance to be treated elsewhere.  He added that 
during that treatment a spot on the lung may have been 
noticed.  However, medical professionals at that facility did 
not then tell him he had bronchitis or chronic obstructive 
pulmonary disease (COPD).  He testified that a physician at 
that hospital then told him that X-rays taken there might 
have shown something.  He added that the physician gave him 
puff breathers, called Alupent.  However, he testified that 
he was not being treated at that facility, and the physician 
there told him that he would only treat him on an emergency 
basis.  He testified that he had not been treated at Beckley 
VAMC since that time.  

In a December 1998 VA Form 646, it was clarified that the 
veteran claimed a current respiratory disorder was the direct 
result of a spot on the lung found upon X-ray in service.  
However, no documentation of such X-ray findings were 
presented.  

In a December 1998 letter, the veteran informed that the 
medical offices of Dr. H. A. Porter had been taken over by 
Dr. R. Rana, in Pocahontas, Virginia, in the early 1970's.  
The veteran stated that he had requested his records from Dr. 
Rana's office for treatment by Dr. Porter, but that Dr. 
Rana's office informed him that Dr. Porter's files for his 
treatment had been destroyed. 

The claims file contains a November 1990 record of VA 
treatment for the veteran's complaints of shortness of breath 
for the prior three years.  A history was noted of smoking 
one pack of cigarettes per day for thirty years, and of 
working as a coal truck driver for eleven-and-a-half years.  
X-rays were taken with an impression of no active disease.  
The examiner diagnosed bronchitis.  

In short, the claims file contains no medical evidence that 
the veteran's respiratory disorder was incurred in service, 
and no medical evidence of any respiratory disorder until 
many years post service.  The veteran's service medical 
records are negative for any respiratory disorder.  The 
veteran's own statements cannot be accepted as evidence to 
establish a medical nexus to well ground his claim.  Lay 
testimony is not competent evidence to support contentions of 
medical causation or medical diagnosis; competent medical 
evidence is required.  See Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  Accordingly, absent cognizable (medical) 
evidence of a respiratory disorder in service, or some 
medical opinion otherwise linking a current respiratory 
disorder to the veteran's period of service, the veteran's 
claim of entitlement to service connection for a respiratory 
disorder must be denied as not well grounded.  


ORDER

1.  Service connection for bilateral hearing loss is granted.
 
2.  The claim for service connection for a respiratory 
disorder is denied as not well grounded.
   



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

